DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-7) and species 2 - Fig 2 without dotted line alternative in the reply filed on 3/21/22 without traverse is acknowledged.  Claims 3, 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 2, 4-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “a liquefied natural gas (LNG) boil off gas (BOG) header” is indefinite since it is not clear what structure differentiates a header from the recited header.  Further, liquid and gas are mutually exclusive from one another and it is unclear how the header has liquid therein when it feeds a compressor.
	The recitation, “low-head compressor” is indefinite as it is not clear what head level is sufficiently low to be considered low.  Low is a relative term that is not patentably distinct on its own and can only be discerned when compared to some datum.  The specification does not define what low encompasses and does not encompass, therefore, the scope of the recitation is unclear.
	The recitation, “an LNG BOG” is indefinite since liquid and gas are mutually exclusive and it is unclear what features or characteristics the fluid must have.
In regard to claim 5, the recitation, “about 1 bara to about 2 bara” is indefinite as it is unclear what tolerance or range of pressures are included.  The specification does not provide a description of what is and is not about this pressure.
In regard to claim 6, the recitation, “low-head compressor” is indefinite as it is not clear what head level is sufficiently low to be considered low.  Low is a relative term that is not patentably distinct on its own and can only be discerned when compared to some datum.  The specification does not define what low encompasses and does not encompass, therefore, the scope of the recitation is unclear.
	In regard to claim 7, the recitation, “the fuel gas subsystem” lacks proper antecedent basis.  The only such subsystem is recited in claim 2, which claim 7 does not depend from.

Claim interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kneil (US 3877240).
	In regard to claim 1, Kneil teaches a system (Fig. 2) comprising: a refrigerant storage tank vent line (34) fluidly connecting a refrigerant storage tank (TLE) to a condensing heat exchanger (74 with at least part of 46, hereafter 74) to supply a refrigerant vent gas (gas in 34, column 3, line 48-50) from the refrigerant storage tank (TLE) to the condensing heat exchanger (74); a condensed refrigerant line (120, 124) fluidly connecting the condensing heat exchanger (74) to the refrigerant storage tank (TLE) to supply a condensed refrigerant (column 4, line 20-30, liquefied ethylene) from the condensing heat exchanger (74) to the refrigerant storage tank (TLE); a boil off gas (BOG) header (66) fluidly connecting an LNG storage tank (TLNG, column 2, line 9-11, 50; column 3, line 22) to a low-head compressor (98) to supply a BOG (68) from the LNG storage tank (TLNG) to the low-head compressor (98); a first line (100, 70) fluidly connecting the low-head compressor (98) to the condensing heat exchanger (74) to supply the BOG (68) from the low-head compressor (98) to the condensing heat exchanger (74), wherein the BOG (68) and the refrigerant vent gas (gas in 34) do not contact in the condensing heat exchanger (74), and wherein the BOG (68) acts as a coolant in the condensing heat exchanger (74) (cools the ethylene); and a second line (76) fluidly connecting the condensing heat exchanger (74) to a BOG compressor (80) to supply the BOG (from 68) from the condensing heat exchanger (74) to the BOG compressor (80).  
In regard to claim 2, Kneil teaches a third line (see connection from 66 to 70) fluidly connecting the BOG header (66) to the BOG compressor (80) to supply the BOG (part of 68) from the BOG header (66) to the BOG compressor (80); and a fourth line (82) fluidly connecting the BOG compressor (80) to a fuel gas subsystem (column 4, line 4, column 5, line 25-27) to supply compressed BOG (82) from the BOG compressor (80) to the fuel gas subsystem (propulsion system).  
In regard to claim 4, Kneil teaches a pressure control valve (18) coupled to the refrigerant storage tank vent line (34).  
In regard to claim 5, Kneil teaches that the BOG (68) in the LNG BOG header (66), the first line (at least 70), and the second line (76) individually are at about 1 bar absolute (bara) to about 2 bara (fully capable of such).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneil (US 3877240) in view of Kim (US 2020/0317305) and Rummelhoff (US 2012/0011860).
	In regard to claim 6, Kneil teaches most of the claim limitations but does not explicitly teach a second condensing heat exchanger, second low-head compressor, a EFG compressor, and the seventh line, eighth line, tenth line, eleventh line, as claimed.
However, Kim teaches that it is routine to provide liquefaction systems (fig. 10, 1434, 1435) which generate an end flash gas (to BOG compression) and a seventh line from the liquefaction system (1434, 1435) to employ the end flash gas with boil-off gas for fuel purposes (see fuel gas unit).  
Further, Rummelhoff teaches that greater capacity for reliquefaction can be provided by employing condensers in parallel (Fig. 2, see parallel running refrigeration units condensing vapor from cargo tank) demonstrating and making obvious first and second condensing heat exchangers in parallel such that the second condensing heat exchanger (see second condenser) is connected to the refrigerant storage tank vent line and a ninth line fluidly connecting the second condensing heat exchanger to the refrigerant storage tank to supply condensed refrigerant from the second condensing heat exchanger to the refrigerant storage tank.  Rummelhoff’s plural refrigeration units also suggest providing a second low head compressor, a second condenser, a tenth line, an EFG compressor, and an eleventh line to the fuel subsystem as a simple matter of pluralizing the BOG componentry to provide cooling to parallel units in the context of Kneil.
Therefore it would have been obvious to a person of ordinary skill in the art to modify Kneil with a second condensing heat exchanger connected to the refrigerant storage tank vent line and a ninth line fluidly connecting the second condensing heat exchanger to the refrigerant storage tank to supply condensed refrigerant from the second condensing heat exchanger to the refrigerant storage tank; a seventh line fluidly connecting a liquefaction system to a second compressor to supply an end flash gas from the liquefaction system to the second low head compressor; an eighth line fluidly connecting the second low-head compressor to the second condensing heat exchanger to supply the EFG from the second low head compressor to the second condensing heat exchanger, and a tenth line from the second condensing heat exchanger to the EFG compressor, and an eleventh line to the fuel subsystem for the purpose of providing increased refrigeration capacity using parallel condensers and to provide improved refrigeration performance by employing end flash gas so as to increase the refrigeration fluid available and to increase the utility of the end flash gas by employing the refrigeration potential of the end flash gas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
May 6, 2022